DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on December 20, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
 	Claims 1 and 5-6 are amended and claims 1-11 are pending and have been considered below.


	
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

 	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Diedrich et al. (U.S. 2017/0024201) in view of Grossman (U.S. 2019/0152494).
With regard to claim 1, Diedrich teaches a device for adjusting operation of a transportation vehicle control system ([abstract] processor based control system for enabling users to configure implementation of software updates to a vehicle system; [0063]), the device comprising: 
 	a display unit (Fig. 2, display device 210), wherein the operation of the transportation vehicle control system takes place via at least one user interface menu which is depicted on the display unit (Figs. 5-7; [abstract] The system can also include a user interface that is configured to enable each of the first searching step and the second downloading step to be manually set in either the automatic mode or the manual mode; [0009] In addition, the above and/or other processes and configurations can be implemented via a menu driven user interface, such as to set up the configurations (manual vs.  automatic); [0021]-[0023]; [0051] User interface 500 can include or otherwise cover a graphical user interface, a menu driven interface; [0052] The user interface 500 can also allow the manufacturer or an end user to configure a use of each network in menu 502 and a general priority of each network in priority menu 504); 
 	a computing unit with a memory unit (Fig. 2, 218), wherein the computing unit records at least one statistic that includes user settings of the at least one ([0025]; [0045] The update manager 230 can collect and analyze data for each network in environment 100, and based on the user preferred criteria and network data, determine a statistical likelihood of success for completing a file update download in a current location or trajectory of the vehicle 102; [0046]-[0047] statistical methods to perform data analysis and make predictions; [0049]; [0057] After selection of either ON or OFF in menu 506 for each communication network, the computer system 104 is configured, in step 414, to check for software updates at a first menu level. Selections for menu 506 can be saved to update records 226 by update manager 230), and stores the at least one statistic in the memory unit ([0025] Some of the disclosed embodiments relate to vehicles configured with technology for a computer system to analyze, display, and/or control information including but not limited to vehicle data and statistics; [0045] …if the computer system 104 determines that software updates are available, download the update files to memory 218); and 
 	a communication module, for transmitting the at least one statistic to an external management unit ([0038]; [0041] Vehicle communication system 204 may include a communication input/output (I/O) 206 that can be used to control radio transmissions between vehicle communication system 204 and external receivers using cellular communication transceiver 207, Wi-Fi communication transceiver 218, and short-range communication transceiver 211 (e.g., a Bluetooth.RTM. transceiver)), wherein the at least one (Fig. 4, 406; [0027] Computer system 104 can link to the remote service provider 106 in order to check for updates to an operating system or applications, download the update files for installation, and download manufacturer or user applications that could be installed in computer system 104; [0039]; [0042] A touchscreen-capable display device 210 may also function as input device 208 for activating or deactivating one or more applications of computer system 104 and selecting software update configurations of the embodiments; [0045] The update manager 230 can collect and analyze data for each network in environment 100, and based on the user preferred criteria and network data, determine a statistical likelihood of success for completing a file update download in a current location or trajectory of the vehicle 102; [0046] In the embodiments, the update manager 230 may use one or more equations that are derived from a statistical method, such as Bayes' Theorem or Bayesian Rule, to perform calculations and generate predictions for which network to use according to one or more criteria; [0051] User interface 500 includes selectable menus for communication networks 502, network priority 504, automatic check for updates 506, and automatic download of updates 508. The user interface 500 can display, in communication network menu 502, each type of communication network either configured or available for use with the update processes of the embodiments that is accessible by computer system 104 in network environment 100; [0057] After selection of either ON or OFF in menu 506 for each communication network, the computer system 104 is configured, in step 414, to check for software updates at a first menu level. Selections for menu 506 can be saved to update records 226 by update manager 230), which is based at least in part on the recorded at least one statistic ([0045] The update manager 230 can collect and analyze data for each network in environment 100, and based on the user preferred criteria and network data, determine a statistical likelihood of success for completing a file update download in a current location or trajectory of the vehicle 102; [0047] The update manager 230 may utilize empirical assumptions, fuzzy logic, neural network applications, analysis of variance (ANOVA), discriminant analysis, or any other appropriate analytical and/or statistical methods to perform data analysis and make predictions; [0049] The update manager 230 may statistically determine that, to download files over a certain size, a home Wi-Fi network should be used when the vehicle 102 is parked within range of the home network and the time of day is between midnight and 6:00 a.m) and which is customized to needs of the user ([0027] Computer system 104 can link to the remote service provider 106 in order to check for updates to an operating system or applications, download the update files for installation, and download manufacturer or user applications that could be installed in computer system 104; [0039]; [0042]; [0045] The update manager 230 can collect and analyze data for each network in environment 100, and based on the user preferred criteria and network data, determine a statistical likelihood of success for completing a file update download in a current location or trajectory of the vehicle 102; [0057]), and transmitted to the transportation vehicle for installation in the computing unit of the transportation vehicle (Fig. 4, 416; Figs. 6-7; [0007] The vehicle manufacturer, end user, etc. can configure the updating processes disclosed above (i.e., the first and second updating processes) for the in-vehicle infotainment system to check for (automatically or manually) and install (automatically or manually) the updates; [0027] Computer system 104 can link to the remote service provider 106 in order to check for updates to an operating system or applications, download the update files for installation, and download manufacturer or user applications that could be installed in computer system 104). However, Diedrich does not specifically teach: 
- 	at least one statistic that includes a frequency of use during a period of time of each user setting of a plurality of user settings
- 	a frequency of use of the at least one statistic 
Grossman teaches an apparatus for controlling functions of vehicular alarm and receiving one or more signals including location information, determining a location of the vehicle using the location information, setting one or more functions based on the location information, determining whether an alarm function is activated, and activating the one or more functions [abstract]. Grossman also teaches at least one statistic that includes a frequency of use of the at least one static ([0154] this information can include information such as, for example, vehicle statistics…), during a period of time of each user setting of a plurality of user settings ([0105] Alarm history data can include the number of times the alarm system has been activated within a certain period of time, the corresponding time of activation, sensor inputs e.g., if the alarm system has been triggered by a certain door sensor, etc., each time out of the past 10 activations. Then using this alarm history data, the alarm system can determine a desired action (e.g., deactivate the certain sensor) and/or alert the user of the current state of the alarm (e.g., 10 activations, 9 of which were triggered by the left door sensor), and the user can take a desired action such as, for example, instruct the alarm system to ignore the left door sensor, open the left door and close it (e.g., in minivans or other vehicles with an automatic door or hatch opener/closer)). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the software updates to a vehicle system as taught by Diedrich, to have included the statistics taught by Grossman, to have achieved a convenient system and method of wirelessly updating vehicle systems to facilitate software updates.

With regard to claim 2, the limitations are addressed above and Diedrich teaches wherein the computing unit is programmable and wherein the period of time for recording the at least one statistic is programmable ([0048]; [0049] download manager 230 may automatically predict a mostly likely network, and therefore vehicle location, for downloading the files, based on analysis of the user preferences and criteria including network performance data collected over time. The update manager 230 may statistically determine that, to download files over a certain size, a home Wi-Fi network should be used when the vehicle 102 is parked within range of the home network and the time of day is between midnight and 6:00 a.m.).

With regard to claim 3, the limitations are addressed above and Diedrich teaches wherein the display unit is a touch-sensitive display unit via which the settings are made in the at least one user interface menu ([0038] In-vehicle computer 202 may include all of the components normally used in connection with a computer, such as a central processing unit (CPU) (e.g. processor 216), the memory 218 (e.g., RAM and internal hard drives) storing data 222 and instructions 220, a communicator/annunciator such as a display device 210 (e.g., a monitor having a screen, a small LCD touch-screen or any other electrical device that is operable to display; [0042] The vehicle interior 300 may also include the display device 210 (see FIG. 2) for displaying information from in-vehicle infotainment computer system 104, and/or other related or unrelated vehicular systems such as vehicle navigation system 212. Examples of display device 210 include, but are not limited to, LCDs, CRTs, ELDs, LEDs, OLEDs, or electronic paper displays. A touchscreen-capable display device 210 may also function as input device 208 for activating or deactivating one or more applications of computer system 104 and selecting software update configurations of the embodiments).

With regard to claim 4, the limitations are addressed above and Diedrich teaches a transportation vehicle comprising the device of claim 1 (Fig. 1, 102; Fig. 2, vehicle onboard computing system; [abstract] a processor based control system for enabling users to configure implementation of software updates to a vehicle system; [0001]).

With regard to claim 5, Diedrich teaches a non-transitory computer readable medium including a computer program (Fig. 2), which, when executed on a computer processor controls a method for adjusting operation of a transportation vehicle control system ([abstract] processor based control system for enabling users to configure implementation of software updates to a vehicle system; [0063]), the method comprising: 
 	recording, by a computing unit with a memory unit (Fig. 2, 218), at least one statistic of user settings of at least one transportation vehicle control system which a user has made during a period of time ([0025]; [0045] The update manager 230 can collect and analyze data for each network in environment 100, and based on the user preferred criteria and network data, determine a statistical likelihood of success for completing a file update download in a current location or trajectory of the vehicle 102; [0046]-[0047] statistical methods to perform data analysis and make predictions; [0049]; [0057] After selection of either ON or OFF in menu 506 for each communication network, the computer system 104 is configured, in step 414, to check for software updates at a first menu level. Selections for menu 506 can be saved to update records 226 by update manager 230), wherein operation of the transportation vehicle control system takes place via at least one user interface menu which is depicted on a display unit (Fig. 2, display device 210; Figs. 5-7; [abstract] The system can also include a user interface that is configured to enable each of the first searching step and the second downloading step to be manually set in either the automatic mode or the manual mode; [0009] In addition, the above and/or other processes and configurations can be implemented via a menu driven user interface, such as to set up the configurations (manual vs.  automatic); [0021]-[0023]; [0051] User interface 500 can include or otherwise cover a graphical user interface, a menu driven interface; [0052] The user interface 500 can also allow the manufacturer or an end user to configure a use of each network in menu 502 and a general priority of each network in priority menu 504); 
 	storing, by the computing unit, the at least one statistic in the memory unit ([0025] Some of the disclosed embodiments relate to vehicles configured with technology for a computer system to analyze, display, and/or control information including but not limited to vehicle data and statistics; [0045] …if the computer system 104 determines that software updates are available, download the update files to memory 218); 
([0038]; [0041] Vehicle communication system 204 may include a communication input/output (I/O) 206 that can be used to control radio transmissions between vehicle communication system 204 and external receivers using cellular communication transceiver 207, Wi-Fi communication transceiver 218, and short-range communication transceiver 211 (e.g., a Bluetooth.RTM. transceiver)), wherein the at least one statistic are evaluated in the external management unit to generate a software update for a program of the transportation vehicle control system (Fig. 4, 406; [0027] Computer system 104 can link to the remote service provider 106 in order to check for updates to an operating system or applications, download the update files for installation, and download manufacturer or user applications that could be installed in computer system 104; [0039]; [0042] A touchscreen-capable display device 210 may also function as input device 208 for activating or deactivating one or more applications of computer system 104 and selecting software update configurations of the embodiments; [0045] The update manager 230 can collect and analyze data for each network in environment 100, and based on the user preferred criteria and network data, determine a statistical likelihood of success for completing a file update download in a current location or trajectory of the vehicle 102; [0046] In the embodiments, the update manager 230 may use one or more equations that are derived from a statistical method, such as Bayes' Theorem or Bayesian Rule, to perform calculations and generate predictions for which network to use according to one or more criteria; [0051] User interface 500 includes selectable menus for communication networks 502, network priority 504, automatic check for updates 506, and automatic download of updates 508. The user interface 500 can display, in communication network menu 502, each type of communication network either configured or available for use with the update processes of the embodiments that is accessible by computer system 104 in network environment 100; [0057] After selection of either ON or OFF in menu 506 for each communication network, the computer system 104 is configured, in step 414, to check for software updates at a first menu level. Selections for menu 506 can be saved to update records 226 by update manager 230), which is based at least in part on the recorded at least one statistic ([0045] The update manager 230 can collect and analyze data for each network in environment 100, and based on the user preferred criteria and network data, determine a statistical likelihood of success for completing a file update download in a current location or trajectory of the vehicle 102; [0047] The update manager 230 may utilize empirical assumptions, fuzzy logic, neural network applications, analysis of variance (ANOVA), discriminant analysis, or any other appropriate analytical and/or statistical methods to perform data analysis and make predictions; [0049] The update manager 230 may statistically determine that, to download files over a certain size, a home Wi-Fi network should be used when the vehicle 102 is parked within range of the home network and the time of day is between midnight and 6:00 a.m) and which is customized to needs of the user ([0027] Computer system 104 can link to the remote service provider 106 in order to check for updates to an operating system or applications, download the update files for installation, and download manufacturer or user applications that could be installed in computer system 104; [0039]; [0042]; [0045] The update manager 230 can collect and analyze data for each network in environment 100, and based on the user preferred criteria and network data, determine a statistical likelihood of success for completing a file update download in a current location or trajectory of the vehicle 102; [0057]), and transmitted to the transportation vehicle for installation in the computing unit of the transportation vehicle (Fig. 4, 416; Figs. 6-7; [0007] The vehicle manufacturer, end user, etc. can configure the updating processes disclosed above (i.e., the first and second updating processes) for the in-vehicle infotainment system to check for (automatically or manually) and install (automatically or manually) the updates; [0027] Computer system 104 can link to the remote service provider 106 in order to check for updates to an operating system or applications, download the update files for installation, and download manufacturer or user applications that could be installed in computer system 104); 
 	receiving, by the communication module, the software update ([0007] The vehicle manufacturer, end user, etc. can configure the updating processes disclosed above (i.e., the first and second updating processes) for the in-vehicle infotainment system to check for (automatically or manually) and install (automatically or manually) the updates; [0027] Computer system 104 can link to the remote service provider 106 in order to check for updates to an operating system or applications, download the update files for installation, and download manufacturer or user applications that could be installed in computer system 104); and 
 	installing the software update for the transportation vehicle control system ([0007] The vehicle manufacturer, end user, etc. can configure the updating processes disclosed above (i.e., the first and second updating processes) for the in-vehicle infotainment system to check for (automatically or manually) and install (automatically or manually) the updates; [0027] Computer system 104 can link to the remote service provider 106 in order to check for updates to an operating system or applications, download the update files for installation, and download manufacturer or user applications that could be installed in computer system 104). However, Diedrich does not specifically teach: 
- 	at least one statistic that includes a frequency of use during a period of time of each user setting of a plurality of user settings
- 	frequency of use of the at least one statistic 
Grossman teaches an apparatus for controlling functions of vehicular alarm and receiving one or more signals including location information, determining a location of the vehicle using the location information, setting one or more functions based on the location information, determining whether an alarm function is activated, and activating the one or more functions [abstract]. ([0154] this information can include information such as, for example, vehicle statistics…), during a period of time of each user setting of a plurality of user settings ([0105] Alarm history data can include the number of times the alarm system has been activated within a certain period of time, the corresponding time of activation, sensor inputs e.g., if the alarm system has been triggered by a certain door sensor, etc., each time out of the past 10 activations. Then using this alarm history data, the alarm system can determine a desired action (e.g., deactivate the certain sensor) and/or alert the user of the current state of the alarm (e.g., 10 activations, 9 of which were triggered by the left door sensor), and the user can take a desired action such as, for example, instruct the alarm system to ignore the left door sensor, open the left door and close it (e.g., in minivans or other vehicles with an automatic door or hatch opener/closer)). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the software updates to a vehicle system as taught by Diedrich, to have included the statistics taught by Grossman, to have achieved a convenient system and method of wirelessly updating vehicle systems to facilitate software updates.

With regard to claim 6, the method claim corresponds to the medium claim 5, respectively, and therefore is rejected with the same rationale. 

With regard to claim 7, the limitations are addressed above and Diedrich teaches wherein the arrangement of operating menu items in the at least one user interface menu is changed by the customization so that the operating menu items which the user has used more frequently according to the at least one statistic are positioned in the at least one user interface menu at a relatively more accessible location in comparison to operating menu items which are used less or not at all by the user according to the at least one statistic (Figs. 5-7; [0052] The user interface 500 can also allow the manufacturer or an end user to configure a use of each network in menu 502 and a general priority of each network in priority menu 504. If two or more networks in menu 502 are set to the same update configuration, the priority menu 504 will instruct computer system 104 as to which network with the highest priority to attempt to use for updates, and if that network fails to connect or becomes unavailable, to switch to a network of a lower priority until a software update process is complete; [0054] If any two or more networks in menu 508 have the same settings, the priority menu 504 determines which network the update manager 230 will use first to check for and download software updates until the network is unavailable, at which time the update manager will switch to the next lower priority network until a network is available).

([0064] As part of the configuration process 400 of FIG. 4, the selection of one of the networks in menu 508 can access sub-menus that permit further configuration of a communication network).

With regard to claim 9, the limitations are addressed above and Diedrich teaches further comprising recording the settings values in the at least one statistic ([0053] Each network in communication network menu 502 can be configured for automatic check for updates selections in menu 506 and automatic download of update files in menu 508. In the embodiment, each network can have at least two settings in each of the update configuration menus 506 and 508, either "ON" or "OFF."; [0061] After configuring automatic download updates in menu 508, in step 422 the update manger 230 can save the configuration settings for all preferences in user interface 500 to a user profile in user profile data 224).

With regard to claim 10, the limitations are addressed above and Diedrich teaches wherein a driving situation of the transportation vehicle during which the setting was made is also recorded in the at least one statistic ([0048] Update manager 230 can track a driver's behavior to determine patterns of the vehicle 102 remaining within range of network coverage for one or more networks at certain locations and certain times of day.  The update manager 230 can predict whether downloading an update file while the vehicle is traveling in a certain area at a certain average speed would likely provide adequate time to download the update file from remote service provider 106).

With regard to claim 11, the limitations are addressed above and Diedrich teaches wherein driver behavior recorded by the at least one statistic is learned so customization of settings for the driver are automatically chosen in the future in the relevant driving situations without the driver explicitly having to select these settings ([0048] Update manager 230 can track a driver's behavior to determine patterns of the vehicle 102 remaining within range of network coverage for one or more networks at certain locations and certain times of day. The update manager 230 can predict whether downloading an update file while the vehicle is traveling in a certain area at a certain average speed would likely provide adequate time to download the update file from remote service provider 106; [0049] download manager 230 may automatically predict a mostly likely network, and therefore vehicle location, for downloading the files, based on analysis of the user preferences and criteria including network performance data collected over time. The update manager 230 may statistically determine that, to download files over a certain size, a home Wi-Fi network should be used when the vehicle 102 is parked within range of the home network and the time of day is between midnight and 6:00 a.m).



Response to Arguments
 	Applicant’s arguments filed 12-20-2021 have been considered but are moot in view of the new ground of rejection being used in the current rejection.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171